Memorandum. Order of the Appellate Term affirmed.
The record supports the conviction all but conclusively. Only a bizarre attenuation of reasoning, however ingenious, would attribute credibility to defendant’s explanation of innocence in receiving, receipting, and expending double social welfare payments. Compounding the transparency of the proffered explanation is the contradictory evidence of defendant’s formal education, efforts at further education, and sophistication with regard to social service payments. Certainly, therefore, there is no legal insufficiency in the conviction, to which this court’s power of review is limited. Notably, no trial errors *859of law in rulings or charge to the jury are assigned by defendant.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.